People v Bensabeur (2021 NY Slip Op 02812)





People v Bensabeur


2021 NY Slip Op 02812


Decided on May 5, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2018-12534
 (Ind. No. 4921/14)

[*1]The People of the State of New York, respondent,
vSammy Bensabeur, appellant.


Paul Skip Laisure, New York, NY (Leila Hull of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Jodi L. Mandel, and Nancy Hoppock of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Betty Williams, J., at plea; Joseph E. Gubbay, J., at sentence), rendered September 26, 2018, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, under the circumstances of this case, including the seriousness of the crime and the defendant's subsequent arrests, the denial of youthful offender treatment was a provident exercise of the Supreme Court's discretion (see People v Sutton, 184 AD3d 236, 246; People v Booker, 111 AD3d 759, 759-760).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
DILLON, J.P., MILLER, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court